Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 4, 6-11, 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 6 is objected to because of the following informalities: line 6 should include comma separation. For example, “receiving, by the autonomous mower, correction data…”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “geolocation date” should read geolocation data. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-11, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the keep out zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the autonomous mower" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the autonomous mower" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the autonomous mower" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the autonomous mower" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a mowing task”. However, “a mowing task” is previously recited in claim 8, from which claim 9 depends. The reader is left in question as to whether each recitation refers to the same thing. Additionally, the reader is left in question as to whether a travel path that was generated for a particular task is useable to perform a separate and distinct task.
Claim 10 recites “an RTK-GPS base”. However, “an RTK-GPS base” is previously recited in claim 6, from which claim 10 depends. The reader is left in question as to whether each recitation refers to the same thing.
Claim 10 recites “the RTK-GPS correction data” in lines 3-4. Whether the limitation refers to the correction data of claim 10 and/or to the correction data of claim 6 (from which claim 10 depends) cannot be understood. For examination the claim will mean “the RTK-GPS correction data received during performance of the mowing task.”
Claims 7-11 are rejected at least for failing to resolve the deficiencies of their rejected base claim.
Claim 15 recites “The method for training an autonomous mower navigation of claim 1”, however, claim 1 is directed to “A method for autonomous mower navigation”. The particular method to which claim 15 refers cannot be determined. The scope of the claim cannot be ascertained. For examination the claim will mean “The method for 
Claim 16 recites “The method for training an autonomous mower navigation of claim 1”, however, claim 1 is directed to “A method for autonomous mower navigation”. The particular method to which claim 16 refers cannot be determined. The scope of the claim cannot be ascertained. For 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grufman et al. (US 2017/0364088 A1) in view of Gray et al. (US 2005/0075784 A1).
As to claim 1, Grufman teaches a method for autonomous mower navigation, comprising:	 performing a training operation (the robotic mower 10 is to be operated in a learning mode – [81]) for an area comprising;		 identifying a GPS signal associated with a training apparatus (see a real time kinematic (RTK)—GPS receiver – [47]; note: signals received – [47]);		 iteratively recording data associated geolocations of the training apparatus as the training apparatus moves along a trajectory through the area (Geolocations are associated with temporary indicia data, e.g. boundaries. W.r.t. The temporary indicia is then followed to trace the boundary at operation 404. Corresponding positions are 406.  – [81]; Alternatively, or additionally, position data from a plurality of sources is associated with geolocations. W.r.t. the positioning module 60 may be configured to incorporate input from a plurality of sources (e.g., among sensor network 90 components that can generate an estimated position or cooperate to generate an estimated position) to generate a composite position based on the position information received from each of the various sources available. – [56]);	The coordinate/location based boundary information is then stored at operation 408. – [81]).	However, Grufman does not explicitly teach “smoothing the geolocation data associated with the trajectory; and storing the smoothed geolocation data”. 	In a related invention, Gray teaches smoothing the geolocation data associated with the trajectory; and storing the smoothed geolocation data (the perimeter training module 54 creates an optimized, drivable path from a set of logged (Global Positioning System) GPS data. The recorded positions are filtered for noise and converted to an raw perimeter path that is stored. The recorded positions are generally consistent with the vehicular constraint
As to claim 3, as best can be understood, Grufman as modified teaches the method for autonomous mower navigation of claim 1, wherein the training apparatus comprises one of an independent fixture or the autonomous mower (Grufman: the robotic mower 10 is to be operated in a learning mode – [81]).
As to claim 4, as best can be understood, Grufman as modified teaches the method for autonomous mower navigation of claim 1, comprising: an association process for planning a path for execution of a mowing task by the autonomous mower based on the stored data (Grufman: [69], [70]).
As to claim 15, as best can be understood, Grufman as modified teaches the method for training an autonomous mower navigation of claim 1, wherein the autonomous mower comprises a robotic greens mower (Grufman: The robotic mower 10 may operate to cut grass on a parcel 20 (i.e., a land lot or garden) – [20]).
As to claim 17, Grufman as modified teaches the method for autonomous mower navigation of claim 1, wherein smoothing the geolocation data is performed by the autonomous mower (Gray: 54, F.2; w.r.t 16, F.1) or is performed by a server that is in communication with the autonomous mower and located remotely from the autonomous mower.

Claims 2, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grufman and Gray as applied to claim 1 above, and further in view of Ishijima et al. (US 2017/0102702 A1).
As to claim 2, as best can be understood, Grufman as modified teaches the method for autonomous mower navigation of claim 1.	However, Grufman in view of Gray does not explicitly teach “wherein the keep out zone comprises an area adjacent to a golf green perimeter, and within which the autonomous mower is not intended to travel or operate”.	In a related invention, Ishijima teaches wherein the keep out zone comprises an area adjacent to wherein the keep out zone comprises an area adjacent to a golf green perimeter, and within which the autonomous mower is not intended to travel or operate as described. The motivation being to better provide avoidance of hazards to autonomous mower navigation.
As to claim 12, Grufman as modified teaches the method for autonomous mower navigation of claim 1.	However, Grufman in view of Gray does not explicitly teach “wherein the geolocation data associated with the trajectory defines a golf green perimeter”.	In a related invention, Ishijima teaches a golf green perimeter (Ishijima: [139], [140]).	It would have been obvious to incorporate the teachings of Ishijima into the system of modified Grufman such that wherein the geolocation data associated with the trajectory defines a golf green perimeter as described. The motivation being to better define areas of a golf course.
As to claim 13, Grufman as modified teaches the method for autonomous mower navigation of claim 12. 	However, Grufman in view of Gray does not explicitly teach “wherein the geolocation data associated with the trajectory defines a keep out zone that is located adjacent to the golf green perimeter”.	Ishijima teaches a keep out zone that is located adjacent to the golf green perimeter (Ishijima: [6]).	It would have been obvious to further incorporate the teachings of Ishijima into the system of modified Grufman such that wherein the geolocation data associated with the trajectory defines a keep out zone that is located adjacent to the golf green perimeter as described. The motivation being to better provide avoidance of hazards to autonomous mower navigation.
As to claim 14, Grufman as modified teaches the method for autonomous mower navigation of claim 1.	However, Grufman in view of Gray does not explicitly teach “wherein during the training operation, the training apparatus follows multiple trajectories including a first trajectory associated with a golf green perimeter and a second trajectory associated a keep out zone that is located adjacent to the golf green perimeter; and wherein a first set of geolocation data associated with the golf green perimeter is recorded, and a second set of geolocation data associated with a keep out zone that is located adjacent to the golf green perimeter is recorded”.	In a related invention, Ishijima teaches a golf green perimeter (Ishijima: [139], [140]) and a keep out zone that is located adjacent to the golf green perimeter (Ishijima: [6]).	It would have been obvious to incorporate the teachings of Ishijima into the system of modified Grufman such that wherein during the training operation, the training apparatus follows multiple trajectories including a first trajectory associated with a golf green perimeter and a second trajectory associated a keep out zone that is located adjacent to the golf green perimeter; and wherein a first set of geolocation data associated with the golf green perimeter is recorded, and a second set of geolocation data associated with a keep out zone that is located adjacent to the golf green perimeter is recorded as described. The motivation being to better define areas of a golf course.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grufman and Gray as applied to claim 1 above, and further in view of Letsky (US 2012/0265391 A1).
As to claim 5, the combination teaches the method for autonomous mower navigation of claim 1.The closed-geometry is automatically defined by the CPU upon the last location point being substantially coincident with the first location point – [146]).	It would have been obvious to incorporate the teachings of Letsky into the system of modified Grufman as described. The motivation being to better define the perimeter of a parcel.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grufman and Gray as applied to claim 1 above, and further in view of Matsumoto et al. (US 2018/0321682 A1).
As to claim 16, Grufman as modified teaches the method for training an autonomous mower navigation of claim 1.	However, Grufman in view of Gray does not explicitly teach “wherein the geolocation date comprises North east down coordinates”.	In a related invention, Matsumoto teaches North East Down coordinates are useful for describing errors associated with vehicle heading and position ([58], [59]) and for enhancing accuracy for vehicle navigation ([69], [70]).	It would have been obvious to incorporate the teachings of Matsumoto into the system of modified Grufman such that wherein the geolocation date comprises North east down coordinates as described. The motivation being better describe errors and/or provide for better vehicle navigation (Matsumoto: [59], [70]).  

Claims 1-4, 6, 8-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishijima et al. (US 2017/0102702 A1) in view of Grufman et al. (US 2017/0364088 A1) and Gray et al. (US 2005/0075784 A1).
As to claims 1, and 6, as best can be understood, Ishijima teaches a method for autonomous mower navigation, comprising:	 performing a training operation for an area (w.r.t. S1, F.4; a publicly known measurement apparatus is initially used to define the area(s), [177], [182]) such as greens, of a golf course – [139]) association process comprising,	establishing a link (a wireless communication link is established for communication; see 102 [Wingdings font/0xDF][Wingdings font/0xE0] 16 - - - 26 [Wingdings font/0xDF][Wingdings font/0xE0] 22, F.1a; The communication antenna 16 enables communication with the communication antenna 26 – [149]) between the autonomous mower (w.r.t 1, F.1a: An example of a grass mower 1 is illustrated that performs grass mowing work of a golf course while measuring the current position using an RTK-GPS – [142]) and an RTK-GPS base (w.r.t 2, F.1a: A base station 2 includes: a transmission and reception apparatus 22 equivalent to reference stations of RTK-GPS – [143]);	 receiving by the autonomous mower correction data (The correction information  – [157]) from the RTK-GPS base (The GPS reception apparatus 21 generates correction information for correcting errors of position information of the grass mower 1. The correction information is appropriately transmitted to the grass mower 1 through the transmission and reception apparatus 22 and the communication antenna 26. – [143]); and	determining (algorithm of F.11) an approach angle (w.r.t azimuth, s43 - F.11) to a work area, wherein the path the autonomous mower travels (w.r.t S46, F.11; The grass mower 1 starts traveling so as to correct the difference between the current position and the travel route that the grass mower 1 is about to enter. – [273]) to the work zone is defined by the approach angle (w.r.t S45, F.11; For each travel route part, it can be determined that the condition is not satisfied when the absolute value of the angle of direction of the grass mower 1 with respect to the direction of the tangent line at the corresponding point on the travel route is larger than a predetermined second value based on the azimuth of the grass mower 1. – [267]).	However, Ishijima does not explicitly disclose “comprising; identifying a GPS signal associated with a training apparatus; iteratively recording data associated geolocations of the training apparatus as the training apparatus moves along a trajectory through the area; smoothing the geolocation data associated with the trajectory; and storing the smoothed geolocation data”.	In a related invention, Grufman teaches identifying a GPS signal associated with a training apparatus (see a real time kinematic (RTK)—GPS receiver – [47]; note: signals received – [47]);The temporary indicia is then followed to trace the boundary at operation 404. Corresponding positions are recorded during this process and recorded as boundary positions at operation 406.  – [81]; Alternatively, or additionally, geolocations are associated with data from a plurality of sources, see The positioning module 60 may be configured to incorporate input from a plurality of sources (e.g., among sensor network 90 components that can generate an estimated position or cooperate to generate an estimated position) to generate a composite position based on the position information received from each of the various sources available. – [56]) of the training apparatus as the training apparatus moves along a trajectory through the area (The temporary indicia is then followed to trace the boundary at operation 404. Corresponding positions are recorded during this process and recorded as boundary positions at operation 406. – [81]);	The coordinate/location based boundary information is then stored at operation 408. – [81]).	It would have been obvious to incorporate the teachings of Grufman into the system of Ishijima in order to automate identifying a GPS signal associated with a training apparatus; iteratively recording data associated geolocations of the training apparatus as the training apparatus moves along a trajectory through the area; and storing the geolocation data as described. The motivation being to provide as user with easier initial mapping of area(s).	However, Ishijima in view of Grufman does not explicitly disclose “smoothing the geolocation data associated with the trajectory; and storing the smoothed geolocation data”.	In a related invention, Gray teaches smoothing the geolocation data associated with the trajectory; and storing the smoothed geolocation data (The perimeter training module 54 creates an optimized, drivable path from a set of logged (Global Positioning System) GPS data. The recorded positions are filtered for noise and converted to an raw perimeter path that is stored. – [26]).	It would have been obvious to incorporate the teachings of Gray into the system of modified Gruman in order to smooth the geolocation data associated with the trajectory; and store the smoothed geolocation data as described. The motivation being to provide more reliable initial mapping of area(s).
As to claim 2, as best can be understood, Ishijima as modified teaches the method for autonomous mower navigation of claim 1, wherein the keep out zone comprises an area adjacent to a golf green perimeter, and within which the autonomous mower is not intended to travel or operate (Ishijima: [6]).
As to claim 3, as best can be understood, Ishijima as modified teaches the method for autonomous mower navigation of claim 1, wherein the training apparatus comprises one of an independent fixture or the autonomous mower (Ishijima: w.r.t. S1, F.4; a publicly known measurement apparatus is initially used to define the area(s), [177], [182]; Grufman: the robotic mower 10 is to be operated in a learning mode – [81]).
As to claim 4, as best can be understood, Ishijima as modified teaches the method for autonomous mower navigation of claim 1, comprising: an association process for planning a path for execution of a mowing task by the autonomous mower based on the stored data (Ishijima: beginning at S2 w.r.t. the algorithm of F.4).
As to claim 8, as best can be understood, Ishijima as modified teaches the method for autonomous mower navigation of claim 6, comprising generating an autonomous mower travel path for a mowing task based on the greens association process and a current location of the autonomous mower (Ishijima: [273]).
As to claim 9, as best can be understood, Ishijima as modified teaches the method for autonomous mower navigation of claim 8, comprising performing a mowing task based on the autonomous mower travel path (Ishijima: [273]).
As to claim 10, as best can be understood, Ishijima as modified teaches the method for autonomous mower navigation of claim 8, comprising during performance of the mowing task, receiving RTK-GPS correction data from an RTK-GPS base, and adjusting the autonomous mower travel path based on the RTK-GPS correction data (Ishijima: [273], w.r.t [142], [143]).
As to claim 11, as best can be understood, Ishijima as modified teaches the method for autonomous mower navigation of claim 8, and	stopping operation of the autonomous mower when a present location of the autonomous mower travels is outside the autonomous mower travel path”. 	Even so, Grufman teaches stopping operation of the autonomous mower when a present location of the autonomous mower travels is outside the autonomous mower travel path (Implement automatic functionality (e.g., stopping blade rotation and/or stopping drive power application) responsive to detection of movement outside of the bounded area. – [71]).	It would have been obvious to further incorporate the teachings of Grufman into the system of modified Ishijima in order to stop operation of the autonomous mower when a present location of the autonomous mower travels is outside the autonomous mower travel path as described. The motivation being to provide better safety for inspections.
As to claim 12, Ishijima as modified teaches the method for autonomous mower navigation of claim 1, wherein the geolocation data associated with the trajectory defines a golf green perimeter (Ishijima: [139], [140]).
As to claim 13, Ishijima as modified teaches the method for autonomous mower navigation of claim 12, wherein the geolocation data associated with the trajectory defines a keep out zone that is located adjacent to the golf green perimeter (Ishijima: [6]).
As to claim 14, Ishijima as modified teaches the method for autonomous mower navigation of claim 1, wherein during the training operation, the training apparatus follows multiple trajectories including a first trajectory associated with a golf green perimeter (Ishijima: [139], [140]) and a second trajectory associated a keep out zone (Ishijima: [6]) that is located adjacent to the golf green perimeter; and wherein a first set of geolocation data associated with the golf green perimeter is recorded, and a second set of geolocation data associated with a keep out zone that is located adjacent to the golf green perimeter is recorded (Ishijima: w.r.t. S1, F.4; a publicly known measurement apparatus is initially used to define the area(s), [177], [182]; Grufman: [81]).
As to claim 15, as best can be understood, Ishijima as modified teaches the method for training an autonomous mower navigation of claim 1, wherein the autonomous mower comprises a robotic greens mower (Grufman: The robotic mower 10 may operate to cut grass on a parcel 20 (i.e., a land lot or garden) – [20]).
As to claim 17, Ishijima as modified teaches the method for autonomous mower navigation of claim 1, wherein smoothing the geolocation data is performed by the autonomous mower (Gray: 54, F.2; w.r.t 16, F.1) or is performed by a server that is in communication with the autonomous mower and located remotely from the autonomous mower.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARRETT F EVANS/Examiner, Art Unit 3663